Case: 12-20495       Document: 00512157362         Page: 1     Date Filed: 02/27/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 27, 2013
                                     No. 12-20495
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

WARDELL MOORE,

                                                  Petitioner-Appellant

v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:08-CV-2309


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Wardell Moore, Texas prisoner # 1391932, was convicted of aggravated
assault with a deadly weapon and was sentenced to serve 75 years in prison.
Now, he moves this court for authorization to proceed in forma pauperis (IFP)
in his appeal from the district court’s denial of his motion for sanctions under
Federal Rule of Civil Procedure 11(c)(2). Moore’s IFP motion constitutes a




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20495     Document: 00512157362       Page: 2   Date Filed: 02/27/2013

                                    No. 12-20495

challenge to the district court’s certification that his appeal was not taken in
good faith. Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      The district court’s denial of a Rule 11 motion is reviewed under the abuse
of discretion standard, which is met only when no sensible person would agree
with the district court’s decision. Friends for Am. Free Enterprise Ass’n v.
Wal-Mart Stores, Inc, 284 F.3d 575, 577-78 (5th Cir. 2002). Moore has not met
this standard.
      Consistent with his position in the district court and in several prior suits,
Moore maintains that, in a motion for summary judgment filed with respect to
Moore’s 28 U.S.C. § 2254 habeas corpus petition, the Respondent falsely asserted
that Moore was represented by counsel in his criminal proceedings. Moore
asserts that he complied with the safe harbor provision of Rule 11(c)(2) by
sending the respondent a letter giving notice of his intent to seek sanctions.
Moore’s actions do not suffice to satisfy the notice requirement of Rule 11(c)(2).
See In re Pratt, 524 F.3d 580, 585-88 (5th Cir. 2008); Eliott v. Tilton, 64 F.3d 213,
216 (5th Cir. 1995). Consequently, the district court did not abuse its discretion
by concluding that Moore had not complied with the notice requirement of Rule
11(c)(2) and denying his Rule 11(c)(2) motion.
      Because Moore has not shown that he will raise a nonfrivolous appellate
claim, his motion for leave to proceed IFP is DENIED. See Howard v. King, 707
F.2d 215, 219-20 (5th Cir. 1983). The instant appeal is without arguable merit
and is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 n.24; Howard, 707
F.2d at 219-20; 5TH CIR. R. 42.2.
      This court previously noted that “Moore has filed numerous meritless
pleadings insisting that he was denied counsel,” and he was informed “that
filings additional pleadings raising similar claims may result in the imposition
of sanctions.” Moore v. Thaler, No. 11-20640 at 2 (5th Cir. April 18, 2012). He
failed to heed this warning. Consequently, Moore is ORDERED to pay a $100
sanction to the Clerk of this Court. He is BARRED from filing any pleading in

                                         2
    Case: 12-20495     Document: 00512157362      Page: 3    Date Filed: 02/27/2013

                                  No. 12-20495

this court or any court subject to this court’s jurisdiction challenging his
convictions and sentence until the sanction is paid in full, unless he first obtains
leave of the court in which he seeks to file the pleading. Finally, Moore is
CAUTIONED that lodging future frivolous, repetitive, or otherwise abusive
filings in the district court or in this court will subject him to additional and
progressively more severe sanctions.




                                         3